 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   PHILIPS NORTH AMERICA LLC, a
     Delaware Company, and KONINKLIJKE
 9   PHILIPS N.V., a Company of the                       Case No. C19-1745-MLP
     Netherlands,
10                                                        STIPULATION AND ORDER TO
                                 Plaintiffs,              EXTEND TIME FOR DEFENDANTS
11                                                        TO RESPOND TO COMPLAINT
             v.
12
     SUMMIT IMAGING INC., a Washington
13   Corporation; LAWRENCE R. NGUYEN, an
     individual; and DOES 1-10, inclusive,
14
                                 Defendants.
15

16           Pursuant to Local Rules 7 and 10(g), the parties through their undersigned counsel

17   submit for the Court’s approval this stipulation to extend the time for Defendants to answer or

18   otherwise respond to the complaint by twenty-one (21) days. In support of this stipulation, the

19   parties state as follows:

20           Plaintiffs filed their Complaint on October 29, 2019 (Dkt. #1). The Complaint was

21   served on Defendants Summit Imaging Inc. and Lawrence R. Nguyen on November 7, 2019,

22   which under Fed. R. Civ. P. 12(a) would require Defendants to respond by November 28, 2019.

23   However, because November 28, 2019 is the Thanksgiving holiday, the due date for


     STIPULATION AND ORDER TO EXTEND TIME
     FOR DEFENDANTS TO RESPOND TO
     COMPLAINT - 1
 1   Defendants’ to respond to the Complaint falls on the next day, November 29, 2019, pursuant to

 2   Fed. R. Civ. P. 6(a).

 3          In view of the upcoming Thanksgiving holiday, and in order to provide Defendants and

 4   their counsel with sufficient time to investigate the claims and prepare an answer or otherwise

 5   respond to the Complaint, the parties hereby stipulate and agree to a 21-day extension of time

 6   for Defendants to respond to the Complaint, from November 29, 2019 to December 20, 2019.

 7
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 8
            Dated this 15th day of November, 2019.
 9
     SAVITT BRUCE & WILLEY LLP                            SEED IP LAW GROUP LLP
10
     s/Stephen C. Willey                                  s/Marc C. Levy
11   Stephen C. Willey, WSBA No. 24499                    E. Russell Tarleton, WSBA No. 17006
     1425 Fourth Avenue Suite 800                         Marc C. Levy, WSBA No. 19203
12   Seattle, Washington 98101-2272                       Thomas A. Shewmake, WSBA No. 50765
     Telephone: (206) 749-0500                            701 Fifth Avenue, Suite 5400
13   Facsimile: (206) 749-0600                            Seattle, WA 98104
     Email: swilley@sbwLLP.com                            Telephone: (206) 622-4900
14                                                        Facsimile: (206) 682-6031
     REED SMITH LLP                                       Email: RussT@seedip.com
15                                                        Email: MarcL@seedip.com
     Carla M. Wirtschafter (pro hac vice)                 Email: TomShemake@seedip.com
16   1901 Avenue of the Stars, Suite 700
     Los Angeles, CA 90067                                Attorneys for Defendants,
17   Tel: (310) 734-5200                                  Summit Imaging Inc. and
     Email: cwirtschafter@reedsmith.com                   Lawrence R. Nguyen
18
     Kirsten R. Rydstrom (pro hac vice)
19   Richard A. Graham (pro hac vice)
     225 Fifth Ave
20   Pittsburgh, PA 15222
     Telephone: (412) 288-3131
21   Email: krydstrom@reedsmith.com
     Email: rgraham@reedsmith.com
22
     Gerard M. Donavan (pro hac vice)
23   1301 K Street, N.W.
     Suite 1000, East Tower

     STIPULATION AND ORDER TO EXTEND TIME
     FOR DEFENDANTS TO RESPOND TO
     COMPLAINT - 2
 1   Washington, DC 20005-3317
     Telephone: (202) 414-9200
 2   Email: gdonovan@reedsmith.com

 3   Attorney for Plaintiffs,
     Koninklijke Philips N.V. and
 4   Philips North America LLC

 5                                               ORDER

 6   PURSUANT TO STIPULATION, IT IS SO ORDERED. 1

 7          Dated this 15th day of November, 2019.

 8


                                                         A
 9

10                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23
     1
      The parties are reminded of their obligation to email a copy of any future proposed orders, in
     Word format, to Petersonorders@wawd.uscourts.gov.
     STIPULATION AND ORDER TO EXTEND TIME
     FOR DEFENDANTS TO RESPOND TO
     COMPLAINT - 3
